DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments received on January 27, 2021 are entered into the file. Currently, claims 1-2, 21, and 24 are amended; claims 21-25 are withdrawn; and claims 14-15 are cancelled, resulting in claims 1-13 and 16-20 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP 2012-097399)1,2,3 in view of Falkowski (US 2008/0268005)2,3.
With respect to claims 1-4 and 11, Wakatsuki teaches rayon (polymer; biopolymer; modified cellulose) fibers containing specific fats and oils, a method for producing the same, and a fiber structure (thread or textile surface; polymer composition) that have a soft texture and good compatibility with skin (paragraphs [0001] and [0021]-[0022]). Wakatsuki further teaches it is preferable to use fats and oils having a fatty acid composition close to that of human sebum because they are well-adapted to the skin (paragraph [0026]). Such fats and oils preferably contain palmitic acid as a fatty acid in an amount of 15 to 35% by mass and oleic acid as an unsaturated fatty acid in an amount of 15 to 55% by mass (paragraph [0026]). The fat and oil is added to the viscose solution for spinning prior to spinning (paragraphs [0037]-[0040]). The fat and oil are added to improve dry skin, prevent aging, protect the stratum corneum, promote metabolism, and normalize skin cell function (paragraph [0038]). The most preferable fat and oil is shea butter (paragraph [0023]). Wakatsuki also teaches the use of emulsifiers, where the second emulsifier has an HLB of 8 to 11 and can include polyoxyalkylene alkyl ethers, 
The wt% of oleic acid in the oil or the fat range substantially overlaps the claimed range in the instant claims 1-2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wakatsuki, because overlapping ranges have been held to establish prima facie obviousness.
Wakatsuki is silent as to the polymer composition comprising at least one of dicaprylyl carbonate, cetyl isononanoate, cetearyl isononanoate, isopropyl isostearate, isostearyl isostearate, isopropyl palmitate, and mixtures thereof.
Falkowski teaches a process for finishing textiles with skin care oils (paragraph [0003]). The skin-care oil emulsion includes (a) water, (b) one or more care oils and (c) one or more emulsifiers (paragraph [0018]). The emulsifiers (c) may be conventional synthetic emulsifiers such as ethoxylated fatty alcohols, and preferably have a Hydrophilic-Lipophilic Balance (HLB) value of 8 to 18 (paragraph [0023]). Additionally, preferred oils such as vegetable oils with skin-care and health-promoting properties may be included, for example shea butter (paragraph [0027]).
Suitable skin care oils (b) include coconut oil, squalene, vitamin E, Myritol 318, Cetiol SN (dicaprylyl carbonate), paraffins and white oils (paragraph [0021]). Therefore, to one of ordinary skill in the art, it would have been obvious to try the oils, including Cetiol (dicaprylyl carbonate
Since both Wakatsuki and Falkowski teach mixtures of fats and oils that comprise shea butter and an ethoxylated emulsifier with an HLB of 8 to 11, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the rayon fiber of Wakatsuki to include one of the oils (b) of Falkowski, including Cetiol (dicaprylyl carbonate), in order to provide additional skin care effect.

With respect to claim 17, Wakatsuki in view of Falkowski teaches all the limitations of claim 1 above. Wakatsuki in view of Falkowski teaches the claimed invention above but does not expressly teach the at least one agent serving as an occlusive agent. It is reasonable to presume that the function of an occlusive agent is inherent to Wakatsuki in view of Falkowski. Support for said presumption is found in that Wakatsuki prefers the use of shea butter (Wakatsuki; paragraph [0023]). The instant speciation discloses shea butter as an occlusive agent (instant specification; page 5, lines 8-10). Therefore the shea butter of the rayon fiber of Wakatsuki in view of Falkowski is expected to have the same function as the claimed invention.

With respect to claim 18, Wakatsuki in view of Falkowski teaches all the limitations of claim 1 above. Wakatsuki further teaches the rayon fiber may be present in the form of long fibers and short fibers (staple fibers) (paragraph [0044]).

With respect to claim 19, Wakatsuki in view of Falkowski teaches all the limitations of claim 1 above. Wakatsuki further teaches the rayon fiber may be present in the form of tow or filament and the fiber structure may be a nonwoven (paragraphs [0044] and [0048]).

With respect to claim 20, Wakatsuki in view of Falkowski teaches all the limitations of claim 1 above. Wakatsuki further teaches the fiber structure may be a knitted or woven fabric (paragraphs [0044] and [0047]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP 2012-097399)4,5,6 in view of Falkowski (US 2008/0268005)2,3 as applied to claim 1 above. Supporting evidence provided by Garti (Cocoa Butter and Related Compounds - 17.2 Shea Butter Chemical Composition)3.
With respect to claim 10, Wakatsuki in view of Falkowski teaches all the limitations of claim 1 above. As discussed above, Wakatsuki teaches the most preferable fat and oil is shea butter (paragraph [0023]). As evidenced by Garti, shea butter is popular in skin care and cosmetic product formulations in part due to the unusually high level of nonsaponifiable lipid constituents in the fat (“Unsaponifiable Fraction”, page 421). Since the rayon fiber of Wakatsuki in view of Falkowski comprises shea butter, it also contains non-saponifiable lipid.

Claims 5-6, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP 2012-097399)1,2,3 in view of Falkowski (US 2008/0268005)2,3 as applied to claim 1 above, and further in view of Everhart (US 6626961)2,3.
With respect to claims 5-6, 12-13, and 16, Wakatsuki in view of Falkowski teaches all the limitations of claim 1 above. As discussed above, Wakatsuki teaches the fats and oils preferably contain palmitic acid as a fatty acid in an amount of 15 to 35% by mass and oleic acid 
The wt% of oleic acid in the oil and fat range substantially overlaps the claimed range in the instant claims 6 and 12. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wakatsuki, because overlapping ranges have been held to establish prima facie obviousness.
Wakatsuki in view of Falkowski is silent as to the at least one agent being petrolatum.
Everhart teaches nonwoven webs treated with a stable aqueous formation containing petrolatum (col. 1, lines 6-7). Petrolatum-based lotions effectively prevent or reduce the occurrence of a number of common skin disorders (col. 1, lines 39-40). The dispersion is versatile as it allows incorporation of a broad range of ingredients such as water insoluble oils, including botanical extracts (col. 4, line 66 – col. 5, line 1). Fabrics treated with emulsions of petrolatum/oil mixtures can transfer both ingredients to the skin, providing combined and possibly synergistic benefits associated with the two ingredients (col. 5, lines 5-8). The oil-in-water dispersion includes a second emulsifier such as an ethoxylated fatty acid ester (col. 4, lines 25-29).
Since both Wakatsuki in view of Falkowski and Everhart teach mixtures of oils and an ethoxylated emulsifier for skin care, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the rayon fiber of Wakatsuki to include petrolatum, in order to prevent or reduce the occurrence of a number of common skin care disorders, and provide combined and possibly synergistic benefit with the skin care ingredients of Wakatsuki in view of Falkowski, such as the oil containing 15-55 mass% oleic acid or the shea butter.
Wakatsuki in view of Falkowski and Everhart teaches the claimed invention above but does not expressly teach the at least one agent serving as a skin penetration enhancer. It is reasonable to presume that the function of a skin penetration enhancer is inherent to Wakatsuki in view of Falkowski and Everhart. Support for said presumption is found in that the combination Wakatsuki in view of Falkowski and Everhart includes petrolatum (see above). The instant speciation discloses petrolatum as a penetration enhancer and an occlusive agent (instant specification; page 8, lines 19-20). Therefore the petrolatum of the rayon fiber of Wakatsuki in view of Falkowski and Everhart is expected to have the same function as the claimed invention.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakatsuki (JP 2012-097399)7,8,9 in view of Falkowski (US 2008/0268005)2,3 as applied to claim 1 above, and further in view of Bond (US 2013/0053479)2,3.
With respect to claims 7-9, Wakatsuki in view of Falkowski teaches all the limitations of claim 1 above. Wakatsuki further teaches it is preferable to use fats and oils having a fatty 
The wt% of oleic acid and palmitic acid in the oil and fat range substantially overlaps the claimed range in the instant claim 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wakatsuki, because overlapping ranges have been held to establish prima facie obviousness.
Wakatsuki in view of Falkowski is silent as to the oil containing at least 3 wt% palmitoleic acid, at least 5 wt% linoleic acid, at least 5 wt% stearic acid and at least 0.5 wt% cis-9-octadecenoic acid, wherein the oil is marula oil, olive oil, or rapeseed oil, and wherein the rapeseed oil is canola oil.
Bond teaches fibers formed from compositions comprising intimate admixtures of thermoplastic polymers and oils (paragraph [0002]). The presence of the oil in the fiber reduces shear viscosity, uses sustainable materials in existing polymeric systems thus reducing the reliance on petrochemicals, allows for coloration via traditional ink compounds rather than pigments, and improves spinning of fibers, enabling a finer diameter filament to be achieved. (paragraphs [0004]-[0005]; [0097]-[0103]). Non-limiting examples of oils contemplated in the composition of Bond include olive oil and rapeseed oil, with a preferred oil being canola oil (paragraph [0038]).
Bond lists oils usable in the thermoplastic fiber in paragraph [0038], and beneficial properties that result from use of these oils in paragraphs [0097]-[0103]. Therefore, to one of ordinary skill in the art, it would have been obvious to try the oils, including olive oil, rapeseed oil, and canola oil, in order to determine which provides the desired balance of properties, including reduced shear viscosity, reduced reliance on petrochemicals, desired coloration, and desired spinnability and filament diameter. See MPEP 2143.
Since both Wakatsuki in view of Falkowski and Bond teach mixtures oils and polymers extruded into a fiber, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the rayon fiber of Wakatsuki in view of Falkowski to include at least one of the oils of Bond, including olive oil, rapeseed oil, and canola oil, in order to provide reduced shear viscosity, reduced reliance on petrochemicals, coloration by ink rather than pigment, and improved spinnability with finer diameters.
Wakatsuki in view of Falkowski and Bond teaches the claimed invention above but does not expressly teach the oil containing at least 3 wt% palmitoleic acid, at least 5 wt% linoleic acid, at least 5 wt% stearic acid and at least 0.5 wt% cis-9-octadecenoic acid. It is reasonable to presume that the oil composition is inherent to Wakatsuki in view of Falkowski and Bond. Support for said presumption is found in that the instant specification states the oil preferably contains at least 35 wt% oleic acid, at least 20 wt% palmitic, at least 3 wt% palmitoleic acid, at least 5 wt% linoleic acid, at least 5 wt% stearic acid and at least 0.5 wt% cis-9-octadecenoic acid (instant specification; page 11, lines 7-9). Hence preference is given to a thread in which the oil is marula oil, olive oil and/or rapeseed oil or a non-saponifiable lipid of rapeseed oil (instant specification; page 11, lines 10-12). The oil is preferably rapeseed oil, particularly canola oil (instant specification; page 11, lines 16-18). The instant specification appears to state that marula .

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed January 27, 2021.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.
On pages 6-7 of the response Applicant submits that Falkowski teaches that oils included as aqueous emulsions in the textile liquor deteriorate after a few washes. Due to this, Applicant submits that one skilled in the art would have used the spray process of Falkowski to apply the additional agent to Wakatsuki’s fiber. Applicant concludes that this combination would not render obvious claim 1 because the combination would not include fibers comprising a polymer composition that includes dicaprylyl carbonate as the claimed another agent, but rather fibers covered with a sprayed emulsion including dicaprylyl carbonate.
The Examiner respectfully disagrees. With respect to the application process of Falkowski, even if the dicaprylyl carbonate is on the surface it is still part of the polymer composition and therefore reads on claim 1. Claim 1 does not specify that the polymer and the recited agents are mixed or uniformly dispersed as appears to be suggested by the arguments.
Additionally, while Falkowski teaches that emulsions added to the textile liquor deteriorate after a few wash cycles, this does not appear to be an issue in Wakatsuki. Wakatsuki performs a washing durability test on the disclosed fibers and determines that the fat and oil were present inside the fiber without falling off even after washing 30 times (Wakatsuki; paragraphs [0086]-[0087]). Therefore the ordinary artisan would not be deterred from using the method of Wakatsuki with the dicaprylyl carbonate of Falkowski, which would provide a fiber with the dicaprylyl carbonate located within the fiber. However, as discussed above, even if the method of Falkowski were used the combination would still read on the claims.
In general, it is known in the art to apply fats and oils into the fiber for skin care purposes (e.g., Wakatsuki). Therefore it is within the ambit of the ordinary artisan to provide the dicaprylyl carbonate of Falkowski within the fiber of Wakatsuki by any method known in the art.
		

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Cited in IDS
        3 Previously presented
        4 Machine translation used as reference
        5 Cited in IDS
        6 Previously presented
        7 Machine translation used as reference
        8 Cited in IDS
        9 Previously presented